By the- Court. —
Lumpkin, C. J., delivering the opinion.
Is the verdict in this case supported by the evidence ? It would seem not. Upon the principle of averaging the proof, it should have been $130 00, with interest from the time of sale, making $184 00 — but the finding of the jury is $200 00. This hypothesis, then, itself of doubtful propriety,, will not do, and by no possible conjecture upon the testimony can we sustain the verdict. Rut we apprenend the verdict is wrong in itself. Two negroes were sold by the defendant to the plaintiffs — the one estimated at $800.00, and the other at $250 00 — and each was separately warranted to be sound in the same bill of sale. The proof shows that the child was utterly worthless, and no witness testifies that she was of any value. She was afflicted with an hereditary complaint when sold, besides the disease in one of her eyes, and died in less than two years, rendering no service whatever, but on the contrary, all the time an expense and trouble to the purchasers. Is not the price paid for her, $250 00, with interest, the measure of damages in this* case ? Whatever difference of opinion might be entertained of the woman, Eliza, her enhanced value could not be set over against the loss on the child, no more than if they were in separate bills of sale, and were distinct contracts. The law considers them as such.
Let a new trial be awarded.